Exhibit 10.25

SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 5, 2015, and is made by and between WashingtonFirst Bankshares, Inc., a
Virginia corporation (“Company”), and the purchaser of the Purchased
Subordinated Note (as defined herein) named on the signature page hereto (the
“Purchaser” and together with the other purchasers of Subordinated Notes in the
Other Private Placements (as defined herein), the “Purchasers”).
RECITALS
WHEREAS, Company has requested that the Purchasers purchase from Company up to
$25,000,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).
WHEREAS, concurrently with the purchase of the Purchased Subordinated Note
contemplated herein, the Company has agreed to sell, and other purchasers (the
“Other Purchasers”) have agreed to purchase, Subordinated Notes in private
placements (the “Other Private Placements”), with the closing of such Other
Private Placements to occur simultaneously with the closing of this transaction.
WHEREAS, Company has engaged Keefe, Bruyette & Woods, Inc. and Sandler O’Neill &
Partners, L.P. as its exclusive placement agents (each, a “Placement Agent” and
collectively, the “Placement Agents”) for the offering of the Subordinated
Notes.
WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is contemplated by Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).
WHEREAS, the sale of the Subordinated Notes by Company is being made pursuant to
Rule 506(b) of Regulation D and pursuant to the Indenture (as defined below).
WHEREAS, the Purchaser is willing to purchase from Company a Subordinated Note
(the “Purchased Subordinated Note”) in the principal amount set forth on the
signature page hereto (the “Purchased Subordinated Note Amount”) in accordance
with the terms, subject to the conditions and in reliance on, the recitals,
representations, warranties, covenants and agreements set forth herein and in
the Subordinated Notes.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
AGREEMENT

 



--------------------------------------------------------------------------------




1.DEFINITIONS.
1.1    Defined Terms. The following capitalized terms generally used in this
Agreement and in the Subordinated Notes have the meanings defined or referenced
below. Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and Subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of the Depositary that apply to such
transfer or exchange.
“Bank” means WashingtonFirst Bank, a Virginia state-chartered bank and wholly
owned Subsidiary of Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Virginia are permitted or
required by any applicable law or executive order to close.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” means October 5, 2015.
“Code” has the meaning set forth in Section 4.14.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.
“Company’s Liabilities” means Company’s obligations under the Transaction
Documents.
“Company’s SEC Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, as filed with the SEC, (ii) Company’s
Definitive Proxy Statement on Schedule 14A related to its 2015 Annual Meeting of
Shareholders, as filed with the SEC, (iii) Company’s Quarterly Reports on Form
10-Q for the fiscal quarters ended March 31, 2015 and June 30, 2015, as filed
with the SEC, or (iv) any Current Report on Form 8-K, as filed or furnished by
Company with the SEC since January 1, 2015.
“CRA” has the meaning set forth in Section 4.21.
“Depositary” means The Depository Trust Company, or any other depositary
appointed by Company, including any agent thereof; provided, however, that any
such depositary must at all times have an address in the Borough of Manhattan,
The City of New York.

2
 



--------------------------------------------------------------------------------




“Disbursement” has the meaning set forth in Section 3.1.
“Environmental Laws” has the meaning set forth in Section 4.6.4.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“ERISA” has the meaning set forth in Section 4.14.
“ERISA Affiliate” has the meaning set forth in Section 4.14.
“Exchange Act” has the meaning set forth in Section 4.8.
“FCPA” has the meaning set forth in Section 4.18.
“FDIC” means the Federal Deposit Insurance Corporation.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Global Note” has the meaning set forth in Section 3.1.
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and

3
 



--------------------------------------------------------------------------------




Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary of Company whether or not
such obligations shall have been assumed; provided, however, Indebtedness shall
not include deposits or other indebtedness created, incurred or maintained in
the ordinary course of Company’s or Bank’s business (including, without
limitation, federal funds purchased, advances from any Federal Home Loan Bank,
secured deposits of municipalities, letters of credit issued by Company or Bank
and repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.
“Indenture” shall mean the indenture, dated as of the date hereof, by and
between Company and Wilmington Trust, National Association, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
“Material Adverse Effect” means any one or more effects that individually or in
the aggregate are material and adverse to Company’s ability to consummate the
transactions contemplated herein or in the Transaction Documents or any one or
more effects that individually or in the aggregate are material and adverse to
the condition (financial or otherwise), earnings, affairs, business, prospects
or results of operations of Company and Bank taken as whole, whether or not
occurring in the ordinary course of business.
“Maturity Date” means October 15, 2025.
“Money Laundering Laws” has the meaning set forth in Section 4.19.
“OFAC” has the meaning set forth in Section 4.20.
“Other Private Placements” has the meaning set forth in the Recitals.
“Other Purchasers” has the meaning set forth in the Recitals.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

4
 



--------------------------------------------------------------------------------




“Placement Agent” and “Placement Agents” have the meanings set forth in the
Recitals.
“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.
“Purchased Subordinated Note” has the meaning set forth in the Recitals.
“Purchased Subordinated Note Amount” has the meaning set forth in the Recitals.
“Purchaser” and “Purchasers” have the meanings set forth in the preamble hereto.
“Registration Rights Agreement” means the registration rights agreement, dated
as of the date hereof, by and among Company and the Purchasers in the form
attached as Exhibit B hereto.
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.
“Sarbanes-Oxley Act” has the meaning set forth in Section 4.12.
“SEC” means the Securities and Exchange Commission.
“Secondary Market Transaction” has the meaning set forth in Section 5.3.
“Securities Act” has the meaning set forth in the Recitals.
“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 208 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2.1.
“Trustee” means the trustee reflected under the Indenture.
1.2    Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and

5
 



--------------------------------------------------------------------------------




words of like import when used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision of this Agreement. The word
“including” when used in this Agreement without the phrase “without limitation,”
shall mean “including, without limitation.” All references to time of day herein
are references to Eastern Time unless otherwise specifically provided. All
references to the Agreement and Subordinated Notes shall be deemed to be to such
documents as amended, modified or restated from time to time. With respect to
any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it shall also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it shall also include any
replacement, extension or other modification thereof.
1.3    Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.
2.    SUBORDINATED DEBT.
2.1    General Matters. Subject to the terms and conditions herein contained,
Company proposes to issue and sell to the Purchaser the Purchased Subordinated
Note, which will be issued pursuant to the Indenture, in an amount equal to the
Purchased Subordinated Note Amount. The Purchaser agrees to purchase the
Purchased Subordinated Note from Company on the Closing Date in accordance with
the terms of, and subject to the conditions and provisions set forth in, this
Agreement. The Purchased Subordinated Note Amount shall be disbursed in
accordance with Section 3.1.
2.2    The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree. The Closing shall occur simultaneously with the
closing of the Other Private Placements.
2.3    Right of Offset. The Purchaser hereby expressly waives any right of
offset it may have against Company.
2.4    Use of Proceeds. Company shall use the net proceeds from the sale of
Subordinated Notes (including the Purchased Subordinated Note and Subordinated
Notes sold in the Other Private Placements) for (i) subject to approval by
applicable Regulatory Agencies, redemption of up to $8,898,000 aggregate
liquidation amount of its Senior Non-Cumulative Perpetual Preferred Stock,
Series D, (ii) redemption of up to $2,500,000 of certain outstanding
subordinated notes of Bank and (iii) general corporate purposes.
3.    DISBURSEMENT.
3.1    Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by Company and Company
has executed and delivered to the Purchaser each of the Agreement and any other
related documents in form and substance reasonably satisfactory to the
Purchaser, the Purchaser shall disburse in immediately available funds the
Purchased Subordinated Note Amount set forth next to its name on the signature
page hereto

6
 



--------------------------------------------------------------------------------




to Company in exchange for an electronic securities entitlement through the
facilities of the Depositary in accordance with Applicable Procedures in the
Purchased Subordinated Note with a principal amount equal to such Purchased
Subordinated Note Amount (the “Disbursement”). Company will deliver to the
Trustee a global certificate representing the Subordinated Notes (the “Global
Note”) registered in the name of Cede & Co., as nominee for The Depository Trust
Company.
3.2    Conditions Precedent to Disbursement.
3.2.1    Conditions to Purchasers’ Obligation. The obligation of the Purchaser
to consummate the purchase of the Purchased Subordinated Note at Closing and to
effect the Disbursement is subject to delivery by or at the direction of Company
to the Purchaser (or, with respect to the Indenture and the Subordinated Notes,
the Trustee) each of the following (or written waiver by the Purchaser prior to
the Closing of such delivery):
3.2.1.1    Transaction Documents. This Agreement, the Indenture, the Global Note
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by Company.
3.2.1.2    Authority Documents.
(a)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
Articles of Incorporation, of Company;

(b)
A good standing certificate of Company issued by the State Corporation
Commission of the Commonwealth of Virginia;

(c)
A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company;

(d)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of Company authorizing the execution,
delivery and performance of the Transaction Documents; and

(e)
An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement.

3.2.1.3    The opinion of Troutman Sanders LLP, counsel to Company, dated as of
the Closing Date, substantially in the form set forth at Exhibit C attached
hereto addressed to the Purchaser.

7
 



--------------------------------------------------------------------------------




3.2.1.4    Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
the Purchaser may reasonably request.
3.2.2    Conditions to Company’s Obligation.
3.2.2.1    Since the date of this Agreement, there shall not have been any
action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to Company or its Subsidiaries or the transactions
contemplated by this Agreement by any Governmental Agency which imposes any
restriction or condition that Company determines, in its reasonable good faith
judgment, is materially and unreasonably burdensome on Company’s business or
would materially reduce the economic benefits of the transactions contemplated
by this Agreement to Company to such a degree that Company would not have
entered into this Agreement had such condition or restriction been known to it
on the date hereof.
3.2.2.2    With respect to the Purchaser, the obligation of Company to
consummate the sale of the Purchased Subordinated Note and to effect the Closing
is subject to delivery by or at the direction of the Purchaser to Company each
of the following (or written waiver by Company prior to the Closing of such
delivery):
(a)
Transaction Documents. This Agreement and the Registration Rights Agreement,
each duly authorized and executed by the Purchaser.

4.    REPRESENTATIONS AND WARRANTIES OF COMPANY.
Company hereby represents and warrants to the Purchaser as follows:
4.1    Organization and Authority.
4.1.3    Organization Matters of Company and Its Subsidiaries.
4.1.3.1    Company is validly existing and in good standing under the laws of
the Commonwealth of Virginia and has all requisite corporate power and authority
to conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction Documents.
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect. Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended.
4.1.3.2    Each Subsidiary of Company either has been duly organized and is
validly existing as a corporation or limited liability company, or has been duly
chartered and is validly existing as a Virginia state-chartered bank, in each
case in good standing under the laws of the jurisdiction of its incorporation,
has corporate power and authority to own, lease and operate

8
 



--------------------------------------------------------------------------------




its properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
All of the issued and outstanding shares of capital stock or other equity
interests in each Subsidiary of Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by Company, directly or
through Subsidiaries of Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim; none of the outstanding shares of
capital stock of, or other equity interests in, any Subsidiary of Company were
issued in violation of the preemptive or similar rights of any securityholder of
such Subsidiary or any other entity.
4.1.3.3    Bank is a Virginia state-chartered bank. The deposit accounts of Bank
are insured by the FDIC up to applicable limits. Neither Company nor Bank has
received any notice or other information indicating that Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
Bank as an FDIC-insured institution.
4.1.4    Capital Stock and Related Matters. All of the outstanding capital stock
of Company has been duly authorized and validly issued and is fully paid and
nonassessable. There are, as of the date hereof, no outstanding options, rights,
warrants or other agreements or instruments obligating Company to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of the
capital stock of Company or obligating Company to grant, extend or enter into
any such agreement or commitment to any Person other than Company except (i)
pursuant to Company’s equity incentive plans duly adopted by Company’s Board of
Directors and (ii) the warrants issued to Community BanCapital, L.P.
4.1.5    Subsidiaries. Each of Company’s Subsidiaries that is a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X is reflected in its Annual
Report on Form 10‑K for the fiscal year ended December 31, 2014.
4.2    No Impediment to Transactions.
4.2.1    Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, pursuant to the Indenture, the borrowing of the aggregate of the
Purchased Subordinated Note Amounts, the execution of the Transaction Documents
and compliance by Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of Company.
4.2.2    Agreement, Indenture and Registration Rights Agreement. The Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered, and, assuming due authorization, execution and delivery
by the other parties thereto, including the Trustee for purposes of the
Indenture, are the legal, valid and binding obligations of Company, enforceable
in accordance with their terms, except, with respect to the Indenture, as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

9
 



--------------------------------------------------------------------------------




4.2.3    Subordinated Notes. The Subordinated Notes have been duly authorized by
Company and when executed by Company and completed and authenticated by the
Trustee in accordance with, and in the forms contemplated by, the Indenture and
issued, delivered and paid for as provided in this Agreement, will have been
duly issued under the Indenture and will constitute legal, valid and binding
obligations of Company, entitled to the benefit of the Indenture and enforceable
in accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles. When executed and delivered, the Subordinated Notes will be
substantially in the form contemplated by the Indenture.
4.2.4    No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (A)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the respective articles of incorporation, bylaws, charter, operating
agreement or similar organizational documents of Company or its Subsidiaries;
(2) any of the terms, obligations, covenants, conditions or provisions of any
corporate restriction or of any contract, agreement, indenture, mortgage, deed
of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Company or Bank, as applicable, is now a party or by which
it or any of its properties may be bound or affected; (3) any judgment, order,
writ, injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (4) any statute, rule or regulation applicable to
Company or any of its Subsidiaries, except, in the case of items (2), (3) or
(4), for such violations and conflicts that would not reasonably be expected to
have, singularly or in the aggregate, a Material Adverse Effect on Company, or
(B) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of Company or Bank. Neither
Company nor Bank is in default in the performance, observance or fulfillment of
any of the terms, obligations, covenants, conditions or provisions contained in
any indenture or other agreement creating, evidencing or securing Indebtedness
of any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which Company or Bank, as applicable, is a party or
by which Company or Bank, as applicable, or any of its properties may be bound
or affected, except, in each case, only such defaults that would not reasonably
be expected to have, singularly or in the aggregate, a Material Adverse Effect
on Company.
4.2.5    Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except as may be required pursuant to the Registration Rights Agreement,
Regulation D or any applicable state securities laws.
4.3    Possession of Licenses and Permits. Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and

10
 



--------------------------------------------------------------------------------




conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, have a Material Adverse Effect on
Company or such applicable Subsidiary of Company; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not have a Material Adverse Effect on Company or
such applicable Subsidiary of Company; and neither Company nor any Subsidiary of
Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.
4.4    Financial Condition.
4.4.1    Company Financial Statements. The financial statements of Company
included in Company’s SEC Reports (including the related notes, where
applicable) (A) have been prepared from, and are in accordance with, the books
and records of Company; (B) fairly present in all material respects the results
of operations, cash flows, changes in stockholders’ equity and financial
position of Company and its consolidated Subsidiaries, for the respective fiscal
periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (C) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (D) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto and
Regulation S-X promulgated under the Securities Act. Company does not have any
material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company SEC Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby or in
connection with the Agreement and Plan of Reorganization by and among Company,
1st Portfolio Holding Corporation, and John Oswald, solely in his capacity as
the FP Representative, dated as of May 13, 2015, and the transactions
contemplated thereby.
4.4.2    Absence of Default. Since the date of the latest audited financial
statements included in Company’s SEC Reports, no event has occurred which either
of itself or with the lapse of time or the giving of notice or both, would give
any creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company. Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.
4.4.3    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by

11
 



--------------------------------------------------------------------------------




this Agreement with the intent to hinder, delay or defraud either present or
future creditors of Company or any Subsidiary of Company.
4.4.4    Ownership of Property. Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by Company and such Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the most recent balance
sheet contained in Company’s SEC Reports or acquired subsequent thereto (except
to the extent that such assets and properties have been disposed of in the
ordinary course of business, since the date of such balance sheet), subject to
no encumbrances, liens, mortgages, security interests or pledges, except (A)
those items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (B) statutory liens for
amounts not yet delinquent or which are being contested in good faith and (C)
such as do not, singly or in the aggregate, materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by Company or any of its Subsidiaries. Company and each of
its Subsidiaries, as lessee, has the right under valid and existing Leases of
real and personal properties that are material to Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing Leases and commitments to
lease constitute or will constitute operating leases for both tax and financial
accounting purposes and the lease expense and minimum rental commitments with
respect to such Leases and lease commitments are as disclosed in all material
respects in Company’s SEC Reports.
4.5    No Material Adverse Change. Since the date of the latest audited
financial statements included in Company’s SEC Reports, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries.
4.6    Legal Matters.
4.6.1    Compliance with Law. Company and each of its Subsidiaries (A) has
complied with and (B) is not, to Company’s knowledge, under investigation with
respect to, and, to Company’s knowledge, have not been threatened to be charged
with or given any notice of any material violation of any applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries.
4.6.2    Regulatory Enforcement Actions. Company, Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect.
None of Company, Bank, Company’s Subsidiaries nor any of their officers or
directors is now operating under any restrictions, agreements, memoranda, or
commitments (other than restrictions of general application) imposed by any
Governmental Agency,

12
 



--------------------------------------------------------------------------------




nor are, to Company’s knowledge, (A) any such restrictions threatened or (B) any
agreements, memoranda or commitments being sought by any Governmental Agency.
Neither Company nor Bank is currently unable to pay dividends or make
distributions to its shareholders with respect to any class of its equity
securities, or prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise, and, in the reasonable judgment of Company’s management, neither
Company nor Bank will be unable in the foreseeable future to pay dividends or
make distributions with respect to any class of equity securities, or be
prohibited from paying principal or interest on its debt obligations, due to a
restriction or limitation, whether by statute, contract or otherwise.
4.6.3    Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company, Bank, or any of its other Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on Company or any of its Subsidiaries or affect issuance or
payment of the Subordinated Notes; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on Company or any of its
Subsidiaries.
4.6.4    Environmental. Neither Company nor Bank is in violation of any statute
or any rule, regulation, decision or order of any Governmental Agency or any
court, domestic or foreign, relating to the use, production, disposal or release
of hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), owns or operates any real property
contaminated in violation of Environmental Laws with any substance that is
subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim, individually or in the aggregate, would have a Material Adverse Effect on
Company; and Company is not aware of any pending investigation which might lead
to such a claim.
4.6.5    Brokerage Commissions. Except for commissions paid to the Placement
Agents, neither Company nor any Affiliate of Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6    Investment Company Act. Neither Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.7    No Misstatement. No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Company to the Purchaser in
connection with the negotiation, execution or performance of this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

13
 



--------------------------------------------------------------------------------




4.8    Reporting Compliance. Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and
the rules and the regulations of the SEC thereunder (collectively, the “Exchange
Act”). Company’s SEC Reports at the time they were or hereafter are filed with
the SEC, complied in all material respects with the requirements of the Exchange
Act and did not and do not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading.
4.9    Internal Control over Financial Reporting. Company and its Subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of Company’s most recent audited fiscal year, (y)
Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Company’s internal controls and (z) there has been no change
in Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Company’s internal
control over financial reporting.
4.10    Disclosure Controls and Procedures. Company and its Subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to
ensure that information required to be disclosed by Company in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms and
that material information relating to Company and its Subsidiaries is made known
to Company’s principal executive officer and principal financial officer by
others within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established. As of the date hereof, Company has no
knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company’s disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter ended.
4.11    No Registration. Other than the Purchaser and the Other Purchasers with
respect to the Subordinated Notes, no person has the right to require Company or
any of its Subsidiaries to

14
 



--------------------------------------------------------------------------------




register any securities for sale under the Securities Act by reason of acts
required to be taken by Company pursuant to the terms of the Registration Rights
Agreement or the issuance and sale of the Subordinated Notes to be sold by
Company hereunder and pursuant to the Other Private Placements.
4.12    Independent Registered Public Accounting Firm. BDO USA, LLP, the
accounting firm that audited the financial statements for the year ended
December 31, 2014 of Company, is an independent registered public accounting
firm as required by the Securities Act and the regulations promulgated
thereunder. With respect to Company, BDO USA, LLP is not and has not been in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002 (“Sarbanes-Oxley Act”) and the related rules and regulations of the
Commission.
4.1    Taxes. All United States federal income tax returns of Company and Bank
required by law to be filed have been filed and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. Company and Bank have filed all
other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law, except insofar as the failure to
file such returns, individually or in the aggregate, would not result in a
Material Adverse Effect on Company, and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by Company or Bank except for
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided. The charges, accruals and reserves on the
books of Company and Bank in respect of any income and corporation tax liability
for any years not finally determined are adequate to meet any assessments or
re-assessments for additional income tax for any years not finally determined.
4.2    ERISA. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by Company or Bank for employees
or former employees of Company and its Affiliates has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”). No prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by Company,
Bank or any of their ERISA Affiliates. No “employee benefit plan” (as defined
under ERISA) established or maintained by Company, Bank or any of their ERISA
Affiliates, if such employee benefit plan were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA). Neither
Company, Bank nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the Code. Each employee benefit plan established or
maintained by Company, Bank or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification. “ERISA Affiliate” means, with respect to Company, Bank or a
subsidiary of either, any member of any group

15
 



--------------------------------------------------------------------------------




of organizations described in Sections 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA of which Company, Bank or such subsidiary is a member.
4.3    Insurance. Company and Bank are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; neither
Company nor Bank has been refused any insurance coverage sought or applied for;
and Company has no reason to believe that either it or Bank will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect on Company.
4.4    Sarbanes-Oxley. There is and has been no failure on the part of Company
or any of Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.
4.5    Contributions to Public Officials. Neither Company, Bank nor, to the best
of Company’s knowledge, any director, officer, employee or agent of Company or
Bank, has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law.
4.6    Foreign Corrupt Practices Act. Neither Company nor Bank, nor, to the
knowledge of Company, any director, officer, agent, employee, Affiliate or other
person acting on behalf of Company or Bank has, in the course of its actions
for, or on behalf of, Company or Bank (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds; (iii)
violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee; and Company and
Bank and Company’s Affiliates have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
4.7    Anti-Money Laundering. The operations of Company and Bank are, and have
been conducted at all times, in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Company or
Bank with respect to the Money Laundering Laws is pending or, to the best
knowledge of Company, threatened.

16
 



--------------------------------------------------------------------------------




4.8    OFAC. Neither Company nor Bank nor, to the knowledge of Company, any
director, officer, agent, employee, affiliate or person acting on behalf of
Company or Bank is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
Company will not directly or indirectly use the proceeds of this Offering, or
lend, contribute or otherwise make available such proceeds to Bank, or any joint
venture partner or other person or entity, for the purpose of financing the
activities of or business with any person, or in any country or territory, that
currently is the subject to any U.S. sanctions administered by OFAC or in any
other manner that will result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or
otherwise) of U.S. sanctions administered by OFAC.
4.9    CRA and BSA Compliance. Company and Bank have no knowledge of any facts
and circumstances, and have no reason to believe that any facts or circumstances
exist, that would cause Bank: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act (“CRA”) and the regulations
promulgated thereunder or to be assigned a CRA rating by federal or state
banking regulators of lower than “satisfactory”; or (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act of 1970
(or otherwise known as the “Currency and Foreign Transactions Reporting Act”),
the USA PATRIOT Act (or otherwise known as “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001”), any order issued with respect to anti-money laundering by OFAC or any
other anti-money laundering statute, rule or regulation.
4.10    Well-Capitalized. As of June 30, 2015, Bank met or exceeded the
standards necessary to be considered “well capitalized” under the FDIC’s
regulatory framework for prompt corrective action.
4.11    Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement are true and correct as of the
date hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein. Any certificate signed by an officer of Company
and delivered to the Purchaser or to counsel for the Purchaser shall be deemed
to be a representation and warranty by Company to the Purchaser as to the
matters set forth therein.
5.    GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
Company hereby further covenants and agrees with the Purchaser as follows:
5.1    Compliance with Transaction Documents. Company shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2    Absence of Control. It is the intent of the parties to this Agreement
that in no event shall the Purchaser, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, Company, and the
Purchaser shall not exercise, or be deemed to exercise, directly or indirectly,
a controlling influence over the management or policies of Company.

17
 



--------------------------------------------------------------------------------




5.3    Secondary Market Transactions. The Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with the Purchaser and otherwise reasonably assist the Purchaser in satisfying
the market standards to which the Purchaser customarily adheres or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction. Subject to any written
confidentiality obligation, all information regarding Company may be furnished,
without liability except in the case of gross negligence or willful misconduct,
to the Purchaser and to any Person reasonably deemed necessary by the Purchaser
in connection with participation in such Secondary Market Transaction. All
documents, financial statements, appraisals and other data relevant to Company
or the Subordinated Notes may be retained by any such Person.
6.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.
The Purchaser hereby represents and warrants to Company, and covenants with
Company, as follows:
6.1    Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws its jurisdiction of
organization.
6.2    Authorization and Execution. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement have been duly authorized
by all necessary action on the part of the Purchaser, and this Agreement and the
Registration Rights Agreement are each a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms.
6.3    No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4    Purchase for Investment. It is purchasing the Purchased Subordinated Note
for investment for its own account and not with a view to any distribution and
with no present intention of reselling, distributing or otherwise disposing of
the same. It has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for, or which is likely to
compel, a disposition of the Purchased Subordinated Note in any manner.
6.5    Institutional Accredited Investor. It is and will be on the Closing Date
an institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as

18
 



--------------------------------------------------------------------------------




contemplated by subsections (1), (2), (3) and (7) of Rule 501(a) of Regulation
D, and has no less than $5,000,000 in total assets.
6.6    Financial and Business Sophistication. It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. It
has relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7    Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Purchased Subordinated
Note indefinitely, and further including the ability to bear a complete loss of
all of its investment in Company.
6.8    Information. It acknowledges that: (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Purchased Subordinated Note. It has reviewed the information set forth in
Company’s SEC Reports and the exhibits and schedules hereto and contained in the
data room established by Company.
6.9    Access to Information. It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of Company that have been requested by it or its advisors and have been given
the opportunity to ask questions of, and to receive answers from, persons acting
on behalf of Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.
6.10    Investment Decision. It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including either Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of Company, including, without limitation, either
Placement Agent, except for the express statements, representations and
warranties of Company made or contained in this Agreement. Furthermore, it
acknowledges that (i) the Placement Agents have not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of Company to it in connection with the purchase of
the Purchased Subordinated Note constitutes legal, tax or investment advice.

19
 



--------------------------------------------------------------------------------




6.11    Private Placement; No Registration; Restricted Legends. It understands
and acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
under Section 4(a)(2) of the Securities Act and Section 18 of the Securities
Act, or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it. It further acknowledges and agrees
that all certificates or other instruments representing the Subordinated Notes
will bear the restrictive legend set forth in the form of Subordinated Note,
which is attached as an exhibit to the Indenture. It further acknowledges its
primary responsibilities under the Securities Act and, accordingly, will not
sell or otherwise transfer the Subordinated Notes or any interest therein
without complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.
6.12    Placement Agents. It will purchase the Purchased Subordinated Note
directly from Company and not from either Placement Agent and understands that
neither the Placement Agents nor any other broker or dealer have any obligation
to make a market in the Subordinated Notes.
6.13    Tier 2 Capital. If all or any portion of the Subordinated Notes ceases
to be deemed to be Tier 2 Capital, other than due to the limitation imposed on
the capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, Company will immediately
notify the Purchaser, and thereafter Company and the Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital.
6.14    Accuracy of Representations. It understands that each Placement Agent
and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agents and Company.
6.15    Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to Company or to
counsel for Company shall be deemed to be a representation and warranty by the
Purchaser to Company as to the matters set forth therein.
7.    TERMINATION.
7.1    Termination. This Agreement may be terminated prior to the Closing:
7.1.1    by mutual written agreement of Company and the Purchaser;

20
 



--------------------------------------------------------------------------------




7.1.2    by Company or the Purchaser, upon written notice to the other party, in
the event that the Closing does not occur on or before October 12, 2015;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.1.2 shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;
7.1.3    by Company or the Purchaser, upon written notice to the other parties,
in the event that any Governmental Agency shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;
7.1.4    by the Purchaser, upon written notice to Company, if there has been a
breach of any representation, warranty, covenant or agreement made by Company in
this Agreement, or any such representation or warranty shall have become untrue
after the date of this Agreement, in each case such that a closing condition in
Section 3.2.1 would not be satisfied and such breach or condition is not curable
or, if curable, is not cured by the date set forth in Section 7.1.2; or
7.1.5    by Company, upon written notice to the Purchaser, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Purchaser in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 3.2.2 would not be satisfied and such breach or condition
is not curable or, if curable, is not cured by the date set forth in
Section 7.1.2.
7.1    Effects of Termination. In the event of any termination of this Agreement
as provided in Section 7.1, this Agreement (other than this Article 7 and
Article 8, which shall remain in full force and effect) shall forthwith become
wholly void and of no further force and effect; provided, that nothing herein
shall relieve any party from liability for intentional breach of this Agreement.
8.    MISCELLANEOUS.
8.1    Prohibition on Assignment by Company. Except as described in Article VII
of the Indenture, Company may not assign, transfer or delegate any of its rights
or obligations under this Agreement or the Subordinated Notes without the prior
written consent of the Purchaser and the Other Purchasers.
8.2    Time of the Essence. Time is of the essence of this Agreement.
8.3    Waiver or Amendment; Remedies. No waiver or amendment of any term,
provision, condition, covenant or agreement herein shall be effective unless in
writing and signed by all of the parties hereto. No failure to exercise or delay
in exercising, by the Purchaser of any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise

21
 



--------------------------------------------------------------------------------




of any other right or remedy provided by law. The rights and remedies provided
in this Agreement are cumulative and not exclusive of any right or remedy
provided by law or equity.
8.4    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
8.5    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
facsimile or e-mail, upon confirmation of receipt, (b) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
(i)    If to the Purchaser at the address set forth on the signature page
attached to this Agreement.
(ii)    If to Company:
WashingtonFirst Bankshares, Inc.
11921 Freedom Drive, Suite 250
Reston, Virginia 20190
Attention:    Richard D. Horn
General Counsel
Telephone: (703) 840-2421
Fax: (703) 707-8307
E-mail: rhorn@wfbi.com


with a copy to (which copy alone shall not constitute notice):
Troutman Sanders LLP
1001 Haxall Point
Richmond, VA 23219
Attention:    Jacob A. Lutz, III, Esq.

22
 



--------------------------------------------------------------------------------




Telephone: (804) 697-1490
Fax: (804) 698-6014
E-mail: jake.lutz@troutmansanders.com


8.6    Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless the Purchaser consents in writing, no assignment
made by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company. The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from the Purchaser
merely because of such purchase.
8.7    No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of the
Purchaser, shall be deemed to make the Purchaser a partner or joint venturer
with Company.
8.8    Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to the Purchaser shall
be in form and substance satisfactory to the Purchaser.
8.9    Entire Agreement. This Agreement and the Subordinated Notes along with
the Exhibits thereto constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may not be modified or amended in
any manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.
8.10    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which the Purchaser may have pursuant to any
law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by the Purchaser which is lawful pursuant to, or
which is permitted by, any of the foregoing.
8.11    No Third Party Beneficiary. This Agreement is made for the sole benefit
of Company and the Purchaser, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that each Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
8.12    Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

23
 



--------------------------------------------------------------------------------




8.13    Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
8.14    Knowledge; Discretion. All references herein to the Purchaser’s or
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by the Purchaser, to the making of a determination or designation by
the Purchaser, to the application of the Purchaser’s discretion or opinion, to
the granting or withholding of the Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to the
Purchaser, or otherwise involving the decision making of the Purchaser, shall be
deemed to mean that the Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
8.15    Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR THE PURCHASER. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (i) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
8.16    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
8.17    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.



24
 



--------------------------------------------------------------------------------




[Signature Pages Follow]







25
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.
 
COMPANY:
WASHINGTONFIRST BANKSHARES, INC.


By:    _________________________
Name: Shaza L. Andersen
Title: President and Chief Executive Officer
 
 






[Company Signature Page to Subordinated Note Purchase Agreement]
 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
 
 
 
PURCHASER:
[________________________________]


By:    _______________________
Name:
Title:


Purchased Subordinated Note Amount:
   


Purchaser’s Address for notice purposes:
   
   
   
Attention:    
Telephone:    
Fax:    
E-mail:    










[Purchaser Signature Page to Subordinated Note Purchase Agreement]
 



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF INDENTURE
[see Exhibit 4.4 to the Form 8-K to which this form of Subordinated Note
Purchase Agreement is attached as Exhibit 10.25]









Ex. A-1
 
 

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REGISTRATION RIGHTS AGREEMENT
[see Exhibit 10.26 to the Form 8-K to which this form of Subordinated Note
Purchase Agreement is attached as Exhibit 10.25]





Ex. B-1
 
 

--------------------------------------------------------------------------------




EXHIBIT C
OPINION OF COUNSEL
1.Each of Company and Bank (i) is validly existing and is in good standing under
the laws of the Commonwealth of Virginia and (ii) has all corporate power and
authority necessary to carry on its business and to own, lease and operate its
properties and assets as described in Company’s SEC Reports.
2.Company has all corporate power and authority to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Agreement.
3.The Agreement has been duly authorized, executed and delivered by Company. The
Registration Rights Agreement has been duly authorized, executed and delivered
by Company. The Indenture has been duly and validly authorized by Company. The
Indenture, when executed and delivered by Company and Trustee, will constitute a
legal valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.
4.The Subordinated Notes have been duly authorized and executed by Company and
when completed and authenticated by the Trustee in accordance with, and in the
forms contemplated by, the Indenture and issued, delivered and paid for as
provided in the Agreement and the Indenture, will have been duly executed,
authenticated, issued and delivered under the Indenture and will constitute
legal, valid and binding obligations of Company, entitled to the benefit of the
Indenture and enforceable against Company in accordance with their terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.
5.The execution, delivery by Company of, and the performance by Company of its
obligations under, the Transaction Documents and the issuance of the
Subordinated Notes will not (i) violate the charter, bylaws or other
constitutive documents of Company or Bank, (ii) conflict with or constitute a
breach of or a default under (or an event that with notice or the lapse of time,
or both, would constitute a default), or require consent under, or result in the
creation or imposition of a lien, charge or encumbrance on any property or
assets of Company or Bank under any of the documents listed as exhibits to the
last annual report on Form 10-K filed by Company prior to the Closing Date and
any filing by Company under the Exchange Act thereafter and prior to the Closing
Date or (iii) violate any law, statute, rule or regulation of the United States,
the State of New York or the Commonwealth of Virginia, or any judgment, order or
decree of any Governmental Agency known to such counsel to be applicable to
Company or Bank.

Ex. C-1
 



--------------------------------------------------------------------------------




6.Assuming the accuracy of the representations and warranties of the Purchaser
and each of the Other Purchasers set forth in the Note Purchase Agreements, no
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained by the Company that have not been obtained, and no
registrations or declarations are required to be filed by the Company that have
not been filed in connection with, or, in contemplation of, the execution and
delivery of, and performance under, the Transaction Documents, except as may be
required pursuant to the Registration Rights Agreement, Regulation D or any
applicable state securities laws, as to which we express no opinion.
7.Assuming the accuracy of the representations and warranties of the Purchaser
and each of the Other Purchasers set forth in the Transaction Documents, the
Purchased Subordinated Note to be issued and sold by Company to the Purchaser
pursuant to the Agreement will be issued in a transaction exempt from the
registration requirements of the Securities Act.





Ex. C-2
 

